Name: 80/395/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 for the improvement of conditions under which flowers and plants are sold by auction in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-15

 Avis juridique important|31980D039580/395/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 for the improvement of conditions under which flowers and plants are sold by auction in the Netherlands (Only the Dutch text is authentic) Official Journal L 097 , 15/04/1980 P. 0044 - 0044****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 20 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 FOR THE IMPROVEMENT OF CONDITIONS UNDER WHICH FLOWERS AND PLANTS ARE SOLD BY AUCTION IN THE NETHERLANDS ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/395/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES FOR IMPROVING THE CONDITIONS UNDER WHICH AGRICULTURAL PROJECTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 30 MARCH 1979 THE NETHERLANDS GOVERNMENT FORWARDED ITS PROGRAMME FOR THE IMPROVEMENT OF CONDITIONS UNDER WHICH FLOWERS AND PLANTS ARE SOLD BY AUCTION AND SUPPLIED ADDITIONAL INFORMATION ON 17 DECEMBER 1979 ; WHEREAS THE SAID PROGRAMME RELATES TO THE EXPANSION AND MODERNIZATION OF FACILITIES FOR THE SALE BY AUCTION OF FLOWERS AND PLANTS , FOR THE PURPOSE OF IMPROVING THE QUALITY OF THE PRODUCTS SOLD AND ADAPTING TO MARKET REQUIREMENTS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE FLOWERS AND PLANTS SECTOR IN THE NETHERLANDS ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE IMPROVEMENT OF CONDITIONS UNDER WHICH FLOWERS AND PLANTS ARE SOLD BY AUCTION FORWARDED BY THE NETHERLANDS GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 30 MARCH 1979 , AND CONCERNING WHICH ADDITIONAL INFORMATION WAS SUPPLIED ON 17 DECEMBER 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 20 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT